ORDER

PER CURIAM.
Melanie R. Newbill, D.D.S. (employer) appeals from three orders of the Labor and Industrial Relations Commission (Commission) affirming and adopting three corresponding decisions of the Appeals Tribunal, which determined that Ursula Daehnick (claimant) was eligible for unemployment benefits and not disqualified following her discharge from work. After the Commission issued its orders, the Division of Employment Security was made a party on appeal, pursuant to section 288.210 RSMo 1994. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. Because an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b). A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision.